Case 2:96-mj-01075-NJK Document 6 Filed 09/02/20 Page 1 of 2




                                               2:96-mj-01075-NJK
                                         ORDER GRANTING




                                   1
   Case 2:96-mj-01075-NJK Document 6 Filed 09/02/20 Page 2 of 2




                               GRANTED



                                                    September 2, 2020
___________________________________
NANCY J. KOPPE
UNITED STATES MAGISTRATE JUDGE




                                      2
